Appeal by defendant, as limited by his brief, from an amended sentence of the Supreme Court, Kings County, imposed November 1, 1977, which revoked probation and resentenced him to an indeterminate term of imprisonment with a maximum of seven years. Amended sentence reversed, as a matter of discretion in the interest of justice, and matter remitted to Criminal Term for further proceedings consistent herewith. As the District Attorney candidly concedes the matter must be remitted to Criminal Term for resentencing due to the failure of the sentencing court to accord the defendant his rights pursuant to CPL 380.50. Hopkins, J. P., Titone, Mangano and Rabin, JJ., concur.